Title: To James Madison from John Lowrey, 16 February 1816
From: Lowrey, John
To: Madison, James


                    
                        
                            Father
                        
                        
                            City Washington
                            February 16th. 1816.
                        
                    
                    I am directed by the highest authority of the Cherokee Nation to express to their Father the President of the United States that they rejoice at the successful termination of the late war in which the young Cherokee Warriors had the honor to participate with the young Warriors of the republic. The local situation of my nation made the events of the war highly interesting to the Cherokees as well as to the republic, & we claim no merit for having done our duty. Father I have the honor to present to you a duplicate of my instructions for my government & of the Cherokee Chiefs who accompany me on this occasion. I have the honor to be with the highest respect yr. Obt, Servt.
                    
                        John Lowrey mark X
                    
                